       Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 1 of 28



1    Russell S. Thompson, IV (Cal. Bar No. 325944)
     Thompson Consumer Law Group
2
     7080 Hollywood Blvd., Suite 1100
3    Los Angeles, CA 90028
     Telephone: (602) 388-8898
4    Facsimile: (866) 317-2674
5
     rthompson@ThompsonConsumerLaw.com
     Counsel for Plaintiffs and the proposed classes
6
                                UNITED STATES DISTRICT COURT
7                              NORTHERN DISTRICT OF CALIFORNIA
8
     Terri Stivers and Craig Olmscheid, on behalf) Case No.
9    of themselves and others similarly situated, )
                                                  ) CLASS ACTION COMPLAINT                    AND
10
            Plaintiffs,                           ) TRIAL BY JURY DEMAND
11                                                )
            vs.                                   )
12                                                )
     TrueAccord Corp.,                            )
13
                                                  )
14          Defendant.                            )
                                                  )
15
                                        NATURE OF ACTION
16

17           1.    Terri Stivers (“Ms. Stivers”) and Craig Olmscheid (“Mr. Olmscheid”)

18   (collectively, “Plaintiffs”) bring this class action against TrueAccord Corp. (“Defendant”)
19
     pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., and the
20
     Rosenthal Fair Debt Collection Practices Act (the “Rosenthal Act”), Cal. Civ. Code § 1788, et
21

22
     seq.

23                                  JURISDICTION AND VENUE
24           2.    This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28 U.S.C. §
25   1331.
26           3.    This Court has supplemental jurisdiction over the Rosenthal Act claims pursuant
27   to 28 U.S.C. § 1367(a).
28




                                               Complaint - 1
       Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 2 of 28



1           4.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b) because
2
     Defendant has its principal place of business in this district.
3
                                    INTRADISTRICT ASSIGNMENT
4

5
            5.      The San Francisco Division is the proper division for assignment of this case as

6    Defendant has its principal place of business in San Francisco County, and upon information and
7    belief, disseminated the illegal debt collection communications from San Francisco County.
8
                         THE FAIR DEBT COLLECTION PRACTICES ACT
9
            6.      Congress enacted the FDCPA in 1977 to “eliminate abusive debt collection
10

11   practices by debt collectors,” 15 U.S.C. § 1692(e), and in response to “abundant evidence of the

12   use of abusive, deceptive, and unfair debt collection practices by many debt collectors,” which
13
     Congress found to have contributed “to the number of personal bankruptcies, to marital
14
     instability, to the loss of jobs, and to invasions of individual privacy.” 15 U.S.C. § 1692(a).
15
            7.      To protect consumers and ensure compliance by debt collectors, “the FDCPA is a
16

17   strict liability statute.” McCollough v. Johnson, Rodenburg & Lauinger, LLC, 637 F.3d 939, 948

18   (9th Cir. 2011).
19
            8.      Strict liability enhances “the remedial nature of the statute,” and courts are “to
20
     interpret it liberally” to protect consumers. Clark v. Capital Credit & Collection Servs., Inc., 460
21

22
     F.3d 1162, 1176 (9th Cir. 2006).

23          9.      “In addition, by making available to prevailing consumers both statutory damages
24   and attorneys’ fees, Congress ‘clearly intended that private enforcement actions would be the
25
     primary enforcement tool of the Act.’” Id. (quoting Baker v. G.C. Servs. Corp., 677 F.2d 775,
26
     780-81 (9th Cir. 1982)).
27

28




                                                   Complaint - 2
       Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 3 of 28



1            10.    Violations of the FDCPA are assessed under the least sophisticated consumer
2
     standard, which is “‘designed to protect consumers of below average sophistication or
3
     intelligence,’ or those who are ‘uninformed or naïve,’ particularly when those individuals are
4

5
     targeted by debt collectors.” Gonzales v. Arrow Fin. Servs., LLC, 660 F.3d 1055, 1061 (9th Cir.

6    2011) (quoting Duffy v. Landberg, 215 F.3d 871, 874-75 (8th Cir. 2000)).
7                                       THE ROSENTHAL ACT
8
             11.    “California has adopted a state version of the FDCPA, called the Rosenthal Act.”
9
     Riggs v. Prober & Raphael, 681 F.3d 1097, 1100 (9th Cir. 2012).
10

11           12.    Like the FDCPA, the purpose of the Rosenthal Act is to “prohibit debt collectors

12   from engaging in unfair or deceptive acts or practices in the collection of consumer debts and to
13
     require debtors to act fairly in entering into and honoring such debts, as specified in this title.”
14
     Cal. Civ. Code § 1788.1(b).
15
             13.    “The Rosenthal Act mimics or incorporates by reference the FDCPA’s
16

17   requirements . . . and makes available the FDCPA’s remedies for violations.” Riggs, 681 F.3d at

18   1100.
19
             14.     “[A] plaintiff who recovers under the FDCPA is entitled to damages under the
20
     corresponding section of the [Rosenthal Act].” Costa v. Nat’l Action Fin. Servs., 634 F. Supp. 2d
21

22
     1069, 1077 (E.D. Cal. 2007).

23                                               PARTIES
24           15.    Ms. Stivers is a natural person who at all relevant times resided in Fresno County,
25
     California.
26
             16.    Ms. Stivers is obligated, or allegedly obligated, to pay a debt owed or due, or
27
     asserted to be owed or due, a creditor other than Defendant.
28




                                                 Complaint - 3
         Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 4 of 28



1            17.    Ms. Stivers’s obligation, or alleged obligation, owed or due, or asserted to be
2    owed or due, arises from a transaction in which the money, property, insurance, or services that
3    are the subject of the transaction were incurred primarily for personal, family, or household
4    purposes—namely, a personal credit card with Synchrony Bank (the “Stivers Debt”).
5            18.    Ms. Stivers is a “consumer” as defined by 15 U.S.C. § 1692a(3).
6            19.    Ms. Stivers is a “person” as defined by Cal. Civ. Code § 1788.2(g).
7            20.    Mr. Olmscheid is a natural person who at all relevant times resided in
8    Montgomery County, Texas.
9            21.    Mr. Olmscheid is obligated, or allegedly obligated, to pay a debt owed or due, or
10   asserted to be owed or due, a creditor other than Defendant.
11           22.    Mr. Olmscheid’s obligation, or alleged obligation, owed or due, or asserted to be
12   owed or due, arises from a transaction in which the money, property, insurance, or services that
13   are the subject of the transaction were incurred primarily for personal, family, or household
14   purposes—namely, a personal credit card with WebBank (the “Olmscheid Debt”).
15           23.    Mr. Olmscheid is a “consumer” as defined by 15 U.S.C. § 1692a(3).
16           24.    Mr. Olmscheid is a “person” as defined by Cal. Civ. Code § 1788.2(g).
17           25.    Defendant is a Delaware corporation with its principal office in San Francisco
18   County, California.
19           26.    Defendant holds itself out as “a debt collection agency.”1
20           27.    Defendant is an entity that at all relevant times was engaged, by use of the mails
21   and telephone, in the business of attempting to collect a “debt” from Plaintiffs, as defined by 15
22   U.S.C. § 1692a(5).
23           28.    Upon information and belief, at the time Defendant attempted to collect the
24   Stivers Debt and the Olmscheid Debt from Ms. Stivers and Mr. Olmscheid, respectively, the
25   debts were in default, or Defendant treated the debts as if they were in default from the time that
26   Defendant acquired them for collection.
27

28

     1
             See https://www.trueaccord.com/ (last accessed March 3, 2021).


                                                 Complaint - 4
       Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 5 of 28



1           29.     Defendant uses instrumentalities of interstate commerce or the mails in a business
2    the principal purpose of which is the collection of any debts, or to regularly collect or attempt to
3    collect, directly or indirectly, debts owed or due, or asserted to be owed or due, another.
4           30.     Defendant held itself out to Plaintiffs as a debt collector.
5           31.     Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6)
6    and by Cal. Civ. Code § 1788.2(c).
7                                       FACTUAL ALLEGATIONS
8
                                    Allegations Particular to Ms. Stivers
9
            32.     On or about June 25, 2020—in the midst of the Covid-19 pandemic—Defendant
10

11
     sent Ms. Stivers a written communication in connection with the collection of the Stivers Debt.

12          33.     A true and correct copy of Defendant’s June 25, 2020 written communication is
13   attached as Exhibit A.
14
            34.     Defendant’s June 25, 2020 written communication begins by encouraging Ms.
15
     Stivers to “[p]lease talk to us.” Ex. A.
16

17          35.     Next, Defendant’s June 25, 2020 threatens Ms. Stivers:

18          At this time, no attorney has personally reviewed the particular circumstances of
            your account. However, if you fail to contact us about this account it will be
19
            returned to our client who then may forward it to a local attorney for the
20          purposes of filing suit. We’d like to avoid this, and find a way to work together.
            Learn More.
21
     Id. (emphasis added).
22

23          36.     Thereafter, Defendant’s June 25, 2020 written communication advises Ms.

24   Stivers:
25
            Get in touch so you can resolve this debt.
26          Our records show that you haven’t been in touch with us. We’re here to work
            with you.
27

28
            You should respond especially if you have questions about this outstanding
            balance with LVNV Funding LLC (current creditor of your original Synchrony
            Bank (Synchrony Home) account).


                                                  Complaint - 5
       Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 6 of 28



1
             Don’t just disregard this email. Talk to us. It’s the best way to resolve this debt.
2

3    Id.
             37.     On or about June 29, 2020, Defendant sent Ms. Stivers another written
4

5
     communication in connection with the collection of the Stivers Debt.

6            38.     A true and correct copy of Defendant’s June 29, 2020 written communication is
7    attached as Exhibit B.
8
             39.     Defendant’s June 29, 2020 written communication begins by advising Ms. Stivers
9
     “[i]t’s not too late.” Ex. B.
10

11           40.     Next, Defendant’s June 29, 2020 communication again threatens Ms. Stivers:

12           At this time, no attorney has personally reviewed the particular circumstances of
             your account. However, if you fail to contact us about this account it will be
13
             returned to our client who then may forward it to a local attorney for the
14           purposes of filing suit. We’d like to avoid this, and find a way to work together.
             Learn More.
15
     Id. (emphasis added).
16

17           41.     Thereafter, Defendant’s June 29, 2020 written communication advises Ms.

18   Stivers:
19
             Terri, your outstanding balance to LVNV Funding LLC (current creditor of your
20           original Synchrony Bank (Synchrony Home) account) needs some attention.
             Don’t worry though, it’s not too late. We have agents standing by ready to help,
21           so please get in touch so we can get this resolved.
22
     Id.
23
             42.     On or about July 2, 2020, Defendant sent Ms. Stivers another written
24

25
     communication in connection with the collection of the Stivers Debt.

26           43.     A true and correct copy of Defendant’s July 2, 2020 written communication is
27
     attached as Exhibit C.
28




                                                  Complaint - 6
       Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 7 of 28



1           44.      Defendant’s July 2, 2020 written communication begins by advising Ms. Stivers
2
     “[y]ou can do this.” Ex. C.
3
            45.     Next, Defendant’s July 2, 2020 communication again threatens Ms. Stivers:
4

5
            At this time, no attorney has personally reviewed the particular circumstances of
            your account. However, if you fail to contact us about this account it will be
6           returned to our client who then may forward it to a local attorney for the
            purposes of filing suit. We’d like to avoid this, and find a way to work together.
7           Learn More.
8
     Id. (emphasis added).
9
            46.     Thereafter, Defendant’s July 2, 2020 written communication advises Ms. Stivers:
10

11          You owe money to LVNV Funding LLC (current creditor of your original
            Synchrony Bank (Synchrony Home) account).
12          Your past due balance is $1,258.75.
            If you don’t believe you are liable for this debt, reach out now. If this is your
13
            obligation, pay off your balance easily or apply for a payment plan.
14
     Id.
15
            47.     On or about July 9, 2020, Defendant sent Ms. Stivers another written
16

17   communication in connection with the collection of the Stivers Debt.

18          48.     A true and correct copy of Defendant’s July 9, 2020 written communication is
19
     attached as Exhibit D.
20
            49.     Defendant’s July 9, 2020 written communication begins by advising Ms. Stivers
21

22
     “[t]his is your reminder.” Ex. D.

23          50.     Next, Defendant’s July 9, 2020 communication again threatens Ms. Stivers:
24          At this time, no attorney has personally reviewed the particular circumstances of
25
            your account. However, if you fail to contact us about this account it will be
            returned to our client who then may forward it to a local attorney for the
26          purposes of filing suit. We’d like to avoid this, and find a way to work together.
            Learn More.
27

28   Id. (emphasis added).




                                               Complaint - 7
       Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 8 of 28



1           51.     Thereafter, Defendant’s July 9, 2020 written communication advises Ms. Stivers:
2
            Your balance with LVNV Funding LLC (current creditor of your original
3           Synchrony Bank (Synchrony Home) account) is still outstanding.
            It’s been a stressful few months and it’s hard to remember every little obligation.
4           This balance is still outstanding.
5
     Id.
6           52.     On or about July 13, 2020, Defendant sent Ms. Stivers another written
7    communication in connection with the collection of the Stivers Debt.
8
            53.     A true and correct copy of Defendant’s July 13, 2020 written communication is
9
     attached as Exhibit E.
10

11          54.     Defendant’s July 13, 2020 communication again threatens Ms. Stivers:

12          At this time, no attorney has personally reviewed the particular circumstances of
            your account. However, if you fail to contact us about this account it will be
13
            returned to our client who then may forward it to a local attorney for the
14          purposes of filing suit. We’d like to avoid this, and find a way to work together.
            Learn More.
15
     Ex. E (emphasis added).
16

17          55.     Thereafter, Defendant’s July 13, 2020 written communication advises Ms.

18   Stivers:
19
            You’ve had many opportunities to resolve your outstanding balance with LVNV
20          Funding LLC (current creditor of your original Synchrony Bank (Synchrony
            Home) account).
21          Dear Terri Stivers, have you been waiting to pay because you didn’t have any
22
            spare cash?

23   Id.
24          56.     The July 13, 2020 written communication continues:
25
            We’re concerned because we’ve been trying to reach you for a few months now,
26          but there is no payment arrangement set up for this account. Even if money is too
            tight, we have options for you!
27

28   Id.




                                                Complaint - 8
       Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 9 of 28



1           57.     On or about July 16, 2020, Defendant sent Ms. Stivers another written
2
     communication in connection with the collection of the Stivers Debt.
3
            58.     A true and correct copy of Defendant’s July 16, 2020 written communication is
4

5
     attached as Exhibit F.

6           59.     Defendant’s July 16, 2020 written communication begins by advising Ms. Stivers
7    “[w]e want to help you.” Ex. F.
8
            60.     Defendant’s July 16, 2020 communication again threatens Ms. Stivers:
9
            At this time, no attorney has personally reviewed the particular circumstances of
10
            your account. However, if you fail to contact us about this account it will be
11          returned to our client who then may forward it to a local attorney for the
            purposes of filing suit. We’d like to avoid this, and find a way to work together.
12          Learn More.
13
     Id. (emphasis added).
14
            61.     Thereafter, Defendant’s July 16, 2020 written communication advises Ms.
15
     Stivers:
16

17          We’ve been trying to get your attention.
            Terri, you have an outstanding balance with LVNV Funding LLC (current
18          creditor of your original Synchrony Bank (Synchrony Home) account).
19
            It’s not too late to pay this off. Start the seamless payment process by visiting our
20          website today.

21   Id.
22
            62.     Defendant sent additional written communications to Ms. Stivers on July 22,
23
     2020, July 27, 2020, August 1, 2020, August 4, 2020, August 7, 2020, August 10, 2020, August
24

25
     13, 2020, August 16, 2020, August 22, 2020, August 26, 2020, August 30, 2020, September 2,

26   2020, September 4, 2020, September 8, 2020, September 11, 2020, September 15, 2020,
27
     September 21, 2020, September 25, 2020, September 29, 2020, October 3, 2020, October 6,
28
     2020, October 9, 2020, October 13, 2020, October 17, 2020, October 20, 2020, October 22,



                                                 Complaint - 9
      Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 10 of 28



1    2020, October 25, 2020, October 27, 2020, October 30, 2020, November 1, 2020, and November
2
     6, 2020.
3
             63.    Each of these written communications threatens Ms. Stivers that “if you fail to
4

5
     contact us about this account it will be returned to our client who then may forward it to a local

6    attorney for the purposes of filing suit.”
7            64.    Upon information and belief, as of November 6, 2020, Defendant had not
8
     returned the Stivers Debt to LVNV.
9
             65.    Upon information and belief, LVNV has not filed a lawsuit against Ms. Stivers
10

11   regarding the Stivers Debt.

12                                 Allegations Particular to Mr. Olmscheid
13
             66.    On or about June 29, 2020—in the midst of the Covid-19 pandemic—Defendant
14
     sent Mr. Olmscheid a written communication in connection with the collection of the Olmscheid
15
     Debt.
16

17           67.    A true and correct copy of Defendant’s June 29, 2020 written communication is

18   attached as Exhibit G.
19
             68.    Defendant’s June 29, 2020 written communication begins by advising Mr.
20
     Olmscheid that “this is an important notification regarding your LVNV Funding LLC (current
21

22
     creditor of your original WebBank (issuer of your Fingerhut card) account) account.” Ex. G.

23           69.    Next, Defendant’s June 29, 2020 communication threatens Mr. Olmscheid:
24           At this time, no attorney has personally reviewed the particular circumstances of
25
             your account. However, if you fail to contact us about this account it will be
             returned to our client who then may forward it to a local attorney for the
26           purposes of filing suit. We’d like to avoid this, and find a way to work together.
             Learn More.
27

28   Id. (emphasis added).




                                                  Complaint - 10
      Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 11 of 28



1           70.    Thereafter, Defendant’s June 29, 2020 written communication advises Mr.
2
     Olmscheid:
3
            Being up to date on your finances helps give you peace of mind.
4

5
            Craig Olmscheid, we are writing to tell you about an important matter that should
            be resolved. It’s possible that you weren’t aware of your outstanding balance of
6           $2,159.85, originally owed to WebBank (issuer of your Fingerhut card).
7           Learn about your options to resolve this.
8
     Id.
9
            71.    On or about July 4, 2020, Defendant sent Mr. Olmscheid another written
10

11   communication in connection with the collection of the Olmscheid Debt.

12          72.    A true and correct copy of Defendant’s July 4, 2020 written communication is
13
     attached as Exhibit H.
14
            73.      Defendant’s July 4, 2020 written communication begins with the heading
15
     “[i]mportant notice regarding your account.” Ex. H.
16

17          74.    Next, Defendant’s July 4, 2020 communication threatens Mr. Olmscheid:

18          At this time, no attorney has personally reviewed the particular circumstances of
            your account. However, if you fail to contact us about this account it will be
19
            returned to our client who then may forward it to a local attorney for the
20          purposes of filing suit. We’d like to avoid this, and find a way to work together.
            Learn More.
21

22
     Id. (emphasis added).

23          75.    Thereafter, Defendant’s July 4, 2020 written communication advises Mr.
24   Olmscheid:
25
            Craig, please set up a payment arrangement.
26
            LVNV Funding LLC (current creditor of your original WebBank (issuer of your
27
            Fingerhut card) account) would like to prevent legal review on your past due
28          account, so they gave us the opportunity to assist you in reaching a
            resolution.



                                                Complaint - 11
      Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 12 of 28



1
            While your account is still with us, we’d like to work with you to resolve your
2
            past due balance. Otherwise, LVNV Funding LLC (current creditor of your
3           original WebBank (issuer of your Fingerhut card) account) may review your
            account for placement with an attorney for legal review as their next step.
4

5
            You can prevent this by setting up a payment arrangement.

6    Id.
7           76.     On or about July 15, 2020, Defendant sent Mr. Olmscheid another written
8
     communication in connection with the collection of the Olmscheid Debt.
9
            77.     A true and correct copy of Defendant’s July 15, 2020 written communication is
10

11   attached as Exhibit I.

12          78.     Defendant’s July 15, 2020 written communication begins with the heading
13
     “[a]ccount notification.” Ex. I.
14
            79.     Next, Defendant’s July 15, 2020 communication threatens Mr. Olmscheid:
15
            At this time, no attorney has personally reviewed the particular circumstances of
16
            your account. However, if you fail to contact us about this account it will be
17          returned to our client who then may forward it to a local attorney for the
            purposes of filing suit. We’d like to avoid this, and find a way to work together.
18          Learn More.
19
     Id. (emphasis added).
20
            80.     Thereafter, Defendant’s July 15, 2020 written communication advises Mr.
21

22
     Olmscheid:

23          Craig, please set up a payment arrangement.
            LVNV Funding LLC (current creditor of your original WebBank (issuer of your
24          Fingerhut card) account) wants to avoid reviewing your account for potential
25
            placement with a law firm, so they’ve asked us to work with you.

26          Please review your account summary and take this opportunity to pay your
            balance. Let us know if you have any questions.
27

28   Id.




                                               Complaint - 12
      Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 13 of 28



1           81.     On or about July 21, 2020, Defendant sent Mr. Olmscheid another written
2
     communication in connection with the collection of the Olmscheid Debt.
3
            82.     A true and correct copy of Defendant’s July 21, 2020 written communication is
4

5
     attached as Exhibit J.

6           83.     Defendant’s July 21, 2020 written communication begins with the heading
7    “regarding your account.” Ex. J.
8
            84.     Next, Defendant’s July 21, 2020 communication threatens Mr. Olmscheid:
9
            At this time, no attorney has personally reviewed the particular circumstances of
10
            your account. However, if you fail to contact us about this account it will be
11          returned to our client who then may forward it to a local attorney for the
            purposes of filing suit. We’d like to avoid this, and find a way to work together.
12          Learn More.
13
     Id. (emphasis added).
14
            85.     Thereafter, Defendant’s July 21, 2020 written communication advises Mr.
15
     Olmscheid:
16

17          We’re here to help make the collections process as smooth as possible

18          Hello Craig,
19
            We are TrueAccord, a third party debt collection agency that is working on behalf
20          of LVNV Funding LLC to collect on a balance of $2,159.85.

21          Our approach is to make the debt collection experience better for the customer by
22
            offering self serve options online.

23          Take a look at your flexible options, and let us know if you need any assistance.
24          You can review the details of this balance below.
25
     Id.
26
            86.     On or about July 28, 2020, Defendant sent Mr. Olmscheid another written
27

28   communication in connection with the collection of the Olmscheid Debt.




                                                Complaint - 13
      Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 14 of 28



1           87.    A true and correct copy of Defendant’s July 28, 2020 written communication is
2
     attached as Exhibit K.
3
            88.    Defendant’s July 28, 2020 written communication begins with the heading “[s]tay
4

5
     informed.” Ex. K.

6           89.    Next, Defendant’s July 28, 2020 communication threatens Mr. Olmscheid:
7           At this time, no attorney has personally reviewed the particular circumstances of
8
            your account. However, if you fail to contact us about this account it will be
            returned to our client who then may forward it to a local attorney for the
9           purposes of filing suit. We’d like to avoid this, and find a way to work together.
            Learn More.
10

11   Id. (emphasis added).

12          90.    Thereafter, Defendant’s July 28, 2020 written communication advises Mr.
13
     Olmscheid:
14
            Your support team at TrueAccord wants to help you get your balance resolved
15          Craig, we’d like to work with you regarding your outstanding balance of
            $2,159.85 with LVNV Funding LLC because they’ve given us a short period of
16
            time to help you resolve your balance.
17
            If a payment arrangement is not set up while your account is with us, LVNV
18          Funding LLC may review your account for potential placement with a law firm
            for legal review.
19

20   Id.

21          91.    Defendant sent written communications to Mr. Olmscheid on August 2, 2020,
22
     August 8, 2020, August 13, 2020, August 19, 2020, August 24, 2020, August 31, 2020,
23
     September 20, 2020, September 25, 2020, October 1, 2020, October 6, 2020, October 16, 2020,
24

25
     October 21, 2020, October 27, 2020, November 2, 2020, November 7, 2020, November 11,

26   2020, November 14, 2020, November 17, 2020, November 21, 2020, November 24, 2020,
27
     November 28, 2020, December 1, 2020, December 5, 2020, December 9, 2020, December 12,
28
     2020 and December 16, 2020.



                                               Complaint - 14
      Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 15 of 28



1           92.     Each of these written communications threatens Mr. Olmscheid that “if you fail to
2
     contact us about this account it will be returned to our client who then may forward it to a local
3
     attorney for the purposes of filing suit.”
4

5
            93.     Upon information and belief, Defendant had not returned the Olmscheid Debt to

6    LVNV as of December 16, 2020.
7           94.     Upon information and belief, LVNV had not filed a lawsuit against Mr.
8
     Olmscheid regarding the Olmscheid Debt as of December 16, 2020.
9
            95.     On or about December 25, 2020—Christmas Day—Defendant sent Mr.
10

11   Olmscheid a written communication in connection with the collection of the Olmscheid Debt.

12          96.     A true and correct copy of Defendant’s December 25, 2020 written
13
     communication is attached as Exhibit L.
14
            97.     Defendant’s December 25, 2020 written communication begins with the heading
15
     “[d]on’t let that happen.” Ex. L.
16

17          98.     Next, Defendant’s December 25, 2020 communication threatens Mr. Olmscheid:

18          At this time, no attorney has personally reviewed the particular circumstances of
            your account. However, if you fail to contact us about this account it will be
19
            returned to our client who then may forward it to a local attorney for the
20          purposes of filing suit. We’d like to avoid this, and find a way to work together.
            Learn More.
21

22
     Id. (emphasis added).

23          99.     Thereafter, Defendant’s December 25, 2020 written communication advises Mr.
24   Olmscheid:
25
            There are offers available for your $2,159.85 balance.
26          Your account will be taken back by LVNV Funding LLC (current creditor of
            your original WebBank (issuer of your Fingerhut card) account) for
27
            placement with another agency.
28




                                                  Complaint - 15
      Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 16 of 28



1            Until then, our payment plans are available to you. You can still go on our
             website and make a payment.
2

3    Id. (emphasis added).

4                                         Class Action Allegations
5            100.   Plaintiffs bring this action as a class action pursuant to Federal Rules of Civil
6
     Procedure 23(a) and (b)(3) on behalf of the following two classes:
7
             FDCPA Class: All persons (a) with a California or Texas address, (b) to whom
8            TrueAccord sent at least 15 debt collection communications not known to be
9
             returned as undeliverable, (c) in connection with the collection of a consumer
             debt, (d) in the one year preceding the date of this complaint, (e) that included the
10           language “if you fail to contact us about this account it will be returned to our
             client who then may forward it to a local attorney for the purposes of filing suit.”
11

12           Rosenthal Class: All persons (a) with a California address, (b) to whom
             TrueAccord sent at least 15 debt collection communications not known to be
13           returned as undeliverable, (c) in connection with the collection of a consumer
             debt, (d) in the one year preceding the date of this complaint, (e) that included the
14
             language “if you fail to contact us about this account it will be returned to our
15           client who then may forward it to a local attorney for the purposes of filing suit.”

16           101.   Excluded from the classes are Defendant, its officers and directors, members of
17
     their immediate families and their legal representatives, heirs, successors, or assigns, and any
18
     entity in which Defendant has or had controlling interests.
19
             102.   The classes satisfy Rule 23(a)(1) because, upon information and belief, they are
20

21   so numerous that joinder of all members is impracticable.

22           103.   The exact number of class members is unknown to Plaintiffs at this time and can
23
     only be determined through appropriate discovery.
24
             104.   The classes are ascertainable because they are defined by reference to objective
25

26
     criteria.

27           105.   In addition, upon information and belief, the names and addresses of all members
28   of the proposed classes can be identified in business records maintained by Defendant.



                                                 Complaint - 16
      Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 17 of 28



1              106.   The classes satisfy Rules 23(a)(2) and (3) because Plaintiffs’ claims are typical of
2
     the claims of the members of the classes.
3
               107.   To be sure, Plaintiffs’ claims and those of the members of the classes originate
4

5
     from the same standardized debt collection communications utilized by Defendant, and Plaintiffs

6    possess the same interests and have suffered the same injuries as each member of the classes they
7    seek to represent.
8
               108.   Plaintiffs satisfy Rule 23(a)(4) because they will fairly and adequately protect the
9
     interests of the members of the classes and have retained counsel experienced and competent in
10

11   class action litigation.

12             109.   Plaintiffs have no interests that are contrary to or in conflict with the members of
13
     the classes that they seek to represent.
14
               110.   A class action is superior to all other available methods for the fair and efficient
15
     adjudication of this controversy since, upon information and belief, joinder of all members is
16

17   impracticable.

18             111.   Furthermore, as the damages suffered by individual members of the classes may
19
     be relatively small, the expense and burden of individual litigation could make it impracticable
20
     for the members of the classes to individually redress the wrongs done to them.
21

22
               112.   There should be no unusual difficulty in the management of this action as a class

23   action.
24             113.   Issues of law and fact common to the members of the classes predominate over
25
     any questions that may affect only individual members, in that Defendant has acted on grounds
26
     generally applicable to the classes.
27

28             114.   Among the issues of law and fact common to the classes:




                                                  Complaint - 17
      Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 18 of 28



1               a. Defendant’s violations of the FDCPA and the Rosenthal Act as alleged herein;
2               b. whether Defendant is a debt collector as defined by the FDCPA and Cal. Civ.
3                   Code § 1788.2(c);
4               c. the availability of statutory penalties; and
5               d. the availability of attorneys’ fees and costs.
6           Count I: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692e
                                (as to Plaintiffs and the FDCPA Class)
7

8           115.    Plaintiffs repeat and re-allege each factual allegation contained in paragraphs 1 -

9    114.
10
            116.    The FDCPA at 15 U.S.C. § 1692e prohibits a debt collector from using “any false,
11
     deceptive, or misleading representation or means in connection with the collection of any debt.”
12

13
            117.    “Section 1692e was enacted against a backdrop of cases in which courts held that

14   communications designed to create a false sense of urgency were deceptive.” Peter v. GC Servs.
15
     L.P., 310 F.3d 344, 348 (5th Cir. 2002).
16
            118.    Not surprisingly, then, the FDCPA may be violated if “a debt collector ‘creates a
17
     false sense of urgency.’” Uyeda v. J.A. Cambece Law Office, P.C., No. 04-04312, 2005 WL
18

19   1168421, at *3 (N.D. Cal. 2005) (quoting Morgan v. Credit Adjustment Bd., 999 F. Supp. 803,

20   808 (E.D. Va. 1998)); see also Statements of General Policy or Interpretation Staff Commentary
21
     on the Fair Debt Collection Practices Act, 53 FR 50097-02, 1988 WL 269068, at 8 at 50106
22
     (Dec. 13, 1988) (“A debt collector may not communicate by a format or envelope that
23
     misrepresents the nature, purpose, or urgency of the message. It is a violation to send any
24

25   communication that conveys to the consumer a false sense of urgency.”).

26          119.    As early as June 2020, Defendant began separately threatening Ms. Stivers and
27
     Mr. Olmscheid that “if you fail to contact us about this account it will be returned to our client
28
     who then may forward it to a local attorney for the purposes of filing suit.” See, e.g., Exs. A, G.



                                                 Complaint - 18
      Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 19 of 28



1           120.    Neither Ms. Stivers nor Mr. Olmscheid contacted Defendant about her or his
2
     respective debt in response to the June 2020 communications.
3
            121.    No matter, for at least five months, Defendants continued to inundate Ms. Stivers
4

5
     and Mr. Olmscheid with debt collection communications threatening that if they failed to contact

6    Defendant about their respective debts, the debts would be returned to LVNV, who may then
7    forward them to an attorney to file suit.
8
            122.    Upon information and belief, Defendant did not return the debts to LVNV during
9
     this time, nor did LVNV file a lawsuit against Ms. Stivers or Mr. Olmscheid.
10

11          123.    As a result, Defendant created a false sense of urgency by repeatedly pressuring

12   Ms. Stivers and Mr. Olmscheid to contact Defendant about their respective debts using threats
13
     that appeared time-sensitive in nature, but with which Defendant did not follow through.
14
            124.    Moreover, Defendant’s threats, though appearing to be time-sensitive in nature to
15
     the least sophisticated consumer, were not actually time-sensitive in nature because Defendant
16

17   had no intention to immediately pursue the threatened action as evidenced by Defendant’s failure

18   to take the threatened action in a timely manner.
19
            125.    Thus, Defendant violated 15 U.S.C. § 1692e by using a false, deceptive, or
20
     misleading representation or means in connection with the collection of an alleged debt.
21

22
            126.    The harm suffered by Plaintiffs is particularized in that the violative debt

23   collection conduct was directed at them personally and regarded their personal alleged debts.
24          127.    Creating a false sense of urgency “implicate[s] core Congressional concerns
25
     underlying the FDCPA.” Peter, 310 F.3d at 352.
26
            128.    And Plaintiffs suffered harm here by way of the impairment of an FDCPA-created
27

28   substantive right to truthful, non-deceptive information in debt collection communications. See




                                                 Complaint - 19
      Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 20 of 28



1    Tourgeman v. Collins Fin. Servs., 755 F.3d 1109, 1116 (9th Cir. 2014) (“…. the violation of his
2
     right not to be the target of misleading debt collection communications…constitutes a cognizable
3
     injury under Article III.”).
4

5
              129.   Due to other financial obligations that take priority, Plaintiffs were unable to

6    make any payments on their respective debts.
7             130.   Because Plaintiffs were worried about the legal consequences of continuing to
8
     ignore Defendant’s communications which threatened a lawsuit if they did not respond, they
9
     ultimately contacted counsel for legal advice concerning the threats, including the timing of
10

11   when Defendant would be filing suit.

12            131.   Furthermore, Defendant’s debt collection conduct also created a material risk of
13
     harm to that concrete interest Congress was trying to protect in enacting the FDCPA.
14
              132.   That is, a consumer who is faced with repeated threats of an imminent lawsuit for
15
     months on end is likely to suffer stress and anxiety.
16

17            133.   And here, Plaintiffs suffered stress and anxiety over the repeated threats—often

18   several times a week for months on end—that if they did not pay their respective debts, a lawsuit
19
     might soon be filed against each of them.
20
            Count II: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692e(10)
21                                 (as to Plaintiffs and the FDCPA Class)
22
              134.   Plaintiffs repeat and re-allege each factual allegation contained in paragraphs 1 -
23
     114.
24

25
              135.   The FDCPA at 15 U.S.C. § 1692e(10) prohibits a debt collector from “[t]he use of

26   any false representation or deceptive means to collect or attempt to collect any debt or to obtain
27
     information concerning a consumer.”
28




                                                 Complaint - 20
      Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 21 of 28



1           136.    As early as June 2020, Defendant began separately threatening Ms. Stivers and
2
     Mr. Olmscheid that “if you fail to contact us about this account it will be returned to our client
3
     who then may forward it to a local attorney for the purposes of filing suit.” See, e.g., Exs. A, G.
4

5
            137.    Neither Ms. Stivers nor Mr. Olmscheid contacted Defendant about her or his

6    respective debt in response to the June 2020 communications.
7           138.    No matter, for at least five months, Defendants continued to inundate Ms. Stivers
8
     and Mr. Olmscheid with debt collection communications threatening that if they failed to contact
9
     Defendant about their respective debts, the debts would be returned to LVNV, who may then
10

11   forward them to an attorney to file suit.

12          139.    Upon information and belief, Defendant did not return the debts to LVNV during
13
     this time, nor did LVNV file a lawsuit against Ms. Stivers or Mr. Olmscheid.
14
            140.    As a result, Defendant created a false sense of urgency by repeatedly pressuring
15
     Ms. Stivers and Mr. Olmscheid to contact Defendant about their respective debts using threats
16

17   that appeared time-sensitive in nature, but with which Defendant did not follow through.

18          141.    Moreover, Defendant’s threats, though appearing to be time-sensitive in nature to
19
     the least sophisticated consumer, were not actually time-sensitive in nature because Defendant
20
     had no intention to immediately pursue the threatened action as evidenced by Defendant’s failure
21

22
     to take the threatened action in a timely manner.

23          142.    Thus, Defendant violated 15 U.S.C. § 1692e(10) by using a false representation or
24   deceptive means to collect or attempt to collect any debt.
25
            143.    The harm suffered by Plaintiffs is particularized in that the violative debt
26
     collection conduct was directed at them personally and regarded their personal alleged debts.
27

28




                                                 Complaint - 21
      Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 22 of 28



1            144.   Creating a false sense of urgency “implicate[s] core Congressional concerns
2
     underlying the FDCPA.” Peter, 310 F.3d at 352.
3
             145.   And Plaintiffs suffered harm here by way of the impairment of an FDCPA-created
4

5
     substantive right to truthful, non-deceptive information in debt collection communications. See

6    Tourgeman, 755 F.3d at 1116 (“…. the violation of his right not to be the target of misleading
7    debt collection communications…constitutes a cognizable injury under Article III.”).
8
             146.   Due to other financial obligations that take priority, Plaintiffs were unable to
9
     make any payments on their respective debts.
10

11           147.   Because Plaintiffs were worried about the legal consequences of continuing to

12   ignore Defendant’s communications which threatened a lawsuit if they did not respond, they
13
     ultimately contacted counsel for legal advice concerning the threats, including the timing of
14
     when Defendant would be filing suit.
15
             148.   Furthermore, Defendant’s debt collection conduct also created a material risk of
16

17   harm to that concrete interest Congress was trying to protect in enacting the FDCPA.

18           149.   That is, a consumer who is faced with repeated threats of an imminent lawsuit for
19
     months on end is likely to suffer stress and anxiety.
20
             150.   And here, Plaintiffs suffered stress and anxiety over the repeated threats—often
21

22
     several times a week for months on end—that if they did not pay their respective debts, a lawsuit

23   might soon be filed against each of them.
24          Count III: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692f
25
                                 (as to Plaintiffs and the FDCPA Class)

26           151.   Plaintiffs repeat and re-allege each factual allegation contained in paragraphs 1 -
27
     114.
28




                                                 Complaint - 22
      Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 23 of 28



1           152.    The FDCPA prohibits the use of unfair or unconscionable means to collect debts.
2
     See 15 U.S.C. § 1692f.
3
            153.    In addition to the non-exhaustive list of conduct that violates the FDCPA, § 1692f
4

5
     “allows a court to sanction improper conduct the FDCPA fails to address specifically.” Turner v.

6    Prof’l Recovery Servs., Inc., 956 F. Supp. 2d 573, 580 (D.N.J. 2013) (quoting Adams v. Law
7    Offices of Stuckert & Yates, 926 F. Supp. 521, 528 (E.D. Pa. 1996)).
8
            154.    As early as June 2020, Defendant began separately threatening Ms. Stivers and
9
     Mr. Olmscheid that “if you fail to contact us about this account it will be returned to our client
10

11   who then may forward it to a local attorney for the purposes of filing suit.” See, e.g., Exs. A, G.

12          155.    Neither Ms. Stivers nor Mr. Olmscheidcontacted Defendant about her or his
13
     respective debt in response to the June 2020 communications.
14
            156.    No matter, for at least five months, Defendants continued to inundate Ms. Stivers
15
     and Mr. Olmscheidwith debt collection communications threatening that if they failed to contact
16

17   Defendant about their respective debts, the debts would be returned to LVNV, who may then

18   forward them to an attorney to file suit.
19
            157.    Upon information and belief, Defendant did not return the debts to LVNV during
20
     this time, nor did LVNV file a lawsuit against Ms. Stivers or Mr. Olmscheid.
21

22
            158.    As a result, Defendant created a false sense of urgency by repeatedly pressuring

23   Ms. Stivers and Mr. Olmscheid to contact Defendant about their respective debts using threats
24   that appeared time-sensitive in nature, but with which Defendant did not follow through.
25
            159.    Moreover, Defendant’s threats, though appearing to be time-sensitive in nature to
26
     the least sophisticated consumer, were not actually time-sensitive in nature because Defendant
27

28




                                                 Complaint - 23
      Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 24 of 28



1    had no intention to immediately pursue the threatened action as evidenced by Defendant’s failure
2
     to take the threatened action in a timely manner.
3
            160.    Thus, Defendant violated 15 U.S.C. § 1692f by using unfair or unconscionable
4

5
     means against Plaintiffs in connection with an attempt to collect an alleged debt.

6           161.    The harm suffered by Plaintiffs is particularized in that the violative debt
7    collection conduct was directed at them personally and regarded their personal alleged debts.
8
            162.    Creating a false sense of urgency “implicate[s] core Congressional concerns
9
     underlying the FDCPA.” Peter, 310 F.3d at 352.
10

11          163.    And Plaintiffs suffered harm here by way of the impairment of an FDCPA-created

12   substantive right to truthful, non-deceptive information in debt collection communications. See
13
     Tourgeman, 755 F.3d at 1116 (“…. the violation of his right not to be the target of misleading
14
     debt collection communications…constitutes a cognizable injury under Article III.”).
15
            164.    Due to other financial obligations that take priority, Plaintiffs were unable to
16

17   make any payments on their respective debts.

18          165.    Because Plaintiffs were worried about the legal consequences of continuing to
19
     ignore Defendant’s communications which threatened a lawsuit if they did not respond, they
20
     ultimately contacted counsel for legal advice concerning the threats, including the timing of
21

22
     when Defendant would be filing suit.

23          166.    Furthermore, Defendant’s debt collection conduct also created a material risk of
24   harm to that concrete interest Congress was trying to protect in enacting the FDCPA.
25
            167.    That is, a consumer who is faced with repeated threats of an imminent lawsuit for
26
     months on end is likely to suffer stress and anxiety.
27

28




                                                 Complaint - 24
      Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 25 of 28



1           168.    And here, Plaintiffs suffered stress and anxiety over the repeated threats—often
2
     several times a week for months on end—that if they did not pay their respective debts, a lawsuit
3
     might soon be filed against each of them.
4

5
                             Count IV: Violation of Cal. Civ. Code § 1788.17
                               (as to Ms. Stivers and the Rosenthal Class)
6
            169.    Plaintiffs repeat and re-allege each factual allegation contained in paragraphs 1 -
7

8
     114.

9           170.    A debt collector violates Cal. Civ. Code § 1788.17 by failing to comply with §§
10
     1692b-j of the FDCPA. See, e.g., Langdon v. Credit Mgmt., LP, No. C 09–3286 VRW, 2010 WL
11
     3341860, at *3 (N.D. Cal. Feb. 24, 2010) (noting that section 1788.17 creates state law liability
12
     for violations of the FDCPA).
13

14          171.    As early as June 2020, Defendant began separately threatening Ms. Stivers and

15   Mr. Olmscheid that “if you fail to contact us about this account it will be returned to our client
16
     who then may forward it to a local attorney for the purposes of filing suit.” See, e.g., Exs. A, G.
17
            172.    Ms. Stivers did not contact Defendant about her debt in response to the June 2020
18
     communications.
19

20          173.    No matter, for at least five months, Defendants continued to inundate Ms. Stivers

21   with debt collection communications threatening that if she failed to contact Defendant about her
22
     debt, the debt would be returned to LVNV, who may then forward it to an attorney to file suit.
23
            174.    Upon information and belief, Defendant did not return the Stivers Debt to LVNV
24

25
     during this time, nor did LVNV file a lawsuit against Ms. Stivers..

26          175.    As a result, Defendant created a false sense of urgency by repeatedly pressuring
27
     Ms. Stivers to contact Defendant about her debt using threats that appeared time-sensitive in
28
     nature, but with which Defendant did not follow through.



                                                 Complaint - 25
      Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 26 of 28



1           176.    Moreover, Defendant’s threats, though appearing to be time-sensitive in nature to
2
     the least sophisticated consumer, were not actually time-sensitive in nature because Defendant
3
     had no intention to immediately pursue the threatened action as evidenced by Defendant’s failure
4

5
     to take the threatened action in a timely manner.

6           177.    Defendant violated 15 U.S.C. § 1692e by using false, deceptive, or misleading
7    representations or means in connection with the collection of any debt.
8
            178.    Defendant violated 15 U.S.C. § 1692e(10) by using a false representation or
9
     deceptive means to collect or attempt to collect any debt.
10

11          179.    Defendant violated 15 U.S.C. § 1692f by using unfair or unconscionable means

12   against Plaintiff in connection with the collection of any debt.
13
            180.    Therefore, by violating 15 U.S.C. § 1692e, 15 U.S.C. § 1692e(10) and 15 U.S.C.
14
     § 1692f, Defendant violated Cal. Civ. Code § 1788.17.
15
            181.    The harm suffered by Ms. Stivers is particularized in that the violative debt
16

17   collection conduct was directed at her personally and regarded her personal alleged debt.

18          182.    Creating a false sense of urgency “implicate[s] core Congressional concerns
19
     underlying the FDCPA.” Peter, 310 F.3d at 352.
20
            183.    Due to other financial obligations that take priority, Ms. Stivers was unable to
21

22
     make any payments on her debt.

23          184.    Because Ms. Stivers was worried about the legal consequences of continuing to
24   ignore Defendant’s communications which threatened a lawsuit if she did not respond, she
25
     ultimately contacted counsel for legal advice concerning the threats, including the timing of
26
     when Defendant would be filing suit.
27

28




                                                 Complaint - 26
      Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 27 of 28



1           185.    Furthermore, Defendant’s debt collection conduct also created a material risk of
2
     harm to that concrete interest Congress was trying to protect in enacting the FDCPA.
3
            186.    That is, a consumer who is faced with repeated threats of an imminent lawsuit for
4

5
     months on end is likely to suffer stress and anxiety.

6           187.    And here, Ms. Stivers suffered stress and anxiety over the repeated threats—often
7    several times a week for months on end—that if she did not pay her debt, a lawsuit might soon
8
     be filed against her.
9
            WHEREFORE, Plaintiffs respectfully request relief and judgment, as follows:
10

11          A.      Determining that this action is a proper class action under Rule 23 of the Federal

12   Rules of Civil Procedure;
13
            B.      Adjudging and declaring that Defendant violated 15 U.S.C. § 1692e, 15 U.S.C. §
14
     1692e(10), 15 U.S.C. § 1692f and Cal. Civ. Code § 1788.17;
15
            C.      Awarding Plaintiffs and members of the classes statutory damages;
16

17          D.      Awarding members of the classes actual damages, as incurred;

18          F.      Enjoining Defendant from future violations of 15 U.S.C. § 1692e, 15 U.S.C. §
19
     1692e(10), 15 U.S.C. § 1692f and Cal. Civ. Code § 1788.17 with respect to Plaintiffs and the
20
     classes;
21

22
            G.      Awarding Plaintiffs and members of the classes their reasonable costs and

23   attorneys’ fees incurred in this action, including expert fees, pursuant to 15 U.S.C. § 1692k, Cal.
24   Civ. Code § 1788.30(c), and Rule 23 of the Federal Rules of Civil Procedure;
25
            H.      Awarding Plaintiffs and the members of the classes any pre-judgment and post-
26
     judgment interest as may be allowed under the law; and
27

28          I.      Awarding other and further relief as the Court may deem just and proper.




                                                 Complaint - 27
      Case 3:21-cv-02711-JSC Document 1 Filed 04/15/21 Page 28 of 28



1           Plaintiffs are entitled to and hereby demand a trial by jury.
2
     Dated: April 15, 2021
3                                                  Respectfully submitted,

4                                                  /s/ Russell S. Thompson, IV
5
                                                   Russell S. Thompson, IV (Cal. Bar No. 325944)
                                                   Thompson Consumer Law Group
6                                                  7080 Hollywood Blvd., Suite 1100
                                                   Los Angeles, CA 90028
7                                                  Telephone: (602) 388-8898
8
                                                   Facsimile: (866) 317-2674
                                                   rthompson@ThompsonConsumerLaw.com
9
                                                   James L. Davidson (FL Bar No. 723371)*
10
                                                   Greenwald Davidson Radbil PLLC
11                                                 7601 N. Federal Hwy, Suite A-230
                                                   Boca Raton, FL 33487
12                                                 Tel.: (561) 826-5477
                                                   jdavidson@gdrlawfirm.com
13

14                                                 Attorneys for Plaintiffs and the proposed classes

15                                                 * to seek admission pro hac vice
16

17

18

19

20

21

22

23

24

25

26

27

28




                                                 Complaint - 28
